Citation Nr: 0215446	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to January 30, 2001, 
for the grant of service connection for diabetes mellitus.

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to an 
initial rating in excess of 20 percent for diabetes mellitus 
will be the subject of a separate decision issued at a later 
date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), granting service connection for 
diabetes mellitus, type II, evaluated as 20 percent 
disabling, effective July 9, 2001.  In February 2002, the RO 
granted an earlier effective date of January 30, 2001.

The Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD and entitlement 
to an initial rating in excess of 20 percent for diabetes 
mellitus pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2000) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2000) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  In regard to 
Board jurisdiction of the issue of entitlement to an 
increased initial rating for diabetes mellitus, the Board has 
liberally construed a March 28, 2002 communication from the 
veteran's representative as a timely substantive appeal as to 
that matter.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran separated from service in March 1972.

3.  On January 23, 2001, the RO received the veteran's 
application seeking service connection for diabetes mellitus.


CONCLUSION OF LAW

The requirements for an effective date of January 23, 2001, 
for the grant of service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  Rating decisions, a statement of the 
case, and VA letters to the veteran, apprised him of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decisions, and the information and evidence needed 
to substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), April 5, 
2001 and June 29, 2001 RO letters apprised the veteran of the 
development the VA would attempt to perform, and the evidence 
the veteran needed to provide.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the correspondence clearly satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes written correspondence 
from the veteran and his representative, VA and private 
medical reports since service, and reports from the Social 
Security Administration.  The veteran has not identified any 
outstanding evidence which could be used to support the issue 
on appeal.  Accordingly, the Board is of the opinion that VA 
has met its duty to assist the veteran in the development of 
this appeal and there is no need for further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

By rating action dated in July 2001, the RO granted 
entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure, rated as 20 percent 
disabling, effective July 9, 2001.  The assigned effective 
date was based on liberalizing legislation allowing service 
connection on a presumptive basis effective July 9, 2001.  
38 U.S.C.A. § 1116 (West Supp. 2002).  In February 2002, the 
RO granted an earlier effective date of January 30, 2001.  

The veteran seeks the assignment of an earlier effective 
date.  The veteran avers that an earlier effective date is 
warranted because he has received treatment for diabetes 
mellitus since 1998; his January 1998 claim for pension 
benefits should have been considered as a claim for service 
connection for diabetes mellitus; and the mandates of Nehmer 
v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. 
Cal. 1989) (Nehmer I) and Nehmer v. United States Veterans' 
Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II) 
support his claim for an earlier effective date. 

In this case, the requirements for the assignment of an 
effective date of January 23, 2001, for the grant of service 
connection for diabetes mellitus, rated as 20 percent 
disabling and no earlier have been met.  VA law states that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  
38 U.S.C.A. § 5110(a).  Implementing regulation similarly 
provides, for presumptive service connection, the proper 
effective date is the date entitlement arose, if claim is 
received within 1 year after separation from active duty; 
otherwise date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i)(ii).

Pursuant to 38 U.S.C. § 5110(g), where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  See McCay 
v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997); 38 C.F.R. § 3.114(a).  

However, for claims based on diseases deemed by the Secretary 
to be related to herbicide exposure, the Nehmer Stipulation 
provides that "as to any denials of claims which were voided 
as a result of [Nehmer I], the effective date for disability 
compensation, if the claim is allowed upon readjudication . . 
. will be the date the claim giving rise to the voided 
decision was filed."  Stipulation 1.  With respect to 
herbicide-exposure claims filed after May 3, 1989, 
Stipulation 2 provides that the effective date for an award 
resulting from such a claim will be the date the claim was 
filed or the date that the claimant became disabled or death 
occurred, whichever is later.  Williams v. Principi, 15 Vet. 
App. 189 (2001); Nehmer v. United States Veterans' Admin., 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I) and Nehmer v. 
United States Veterans' Admin., 32 F. Supp. 2d 1175 (N.D. 
Cal. 1999) (Nehmer II).  As a result of a December 12, 2000, 
the Federal district court order, VA is required to provide 
retroactive benefits to certain claimants who filed claims 
for Type II diabetes before it was added to VA's presumptive 
list.  This involves claims decided during the period from 
September 25, 1985 to July 8, 2001.  Nehmer v. Veterans' 
Administration, 284 F.3d 1158 (9th Cir. April 1, 2002), aff'd 
Nehmer v. United States Veterans Administration, No. C86-6160 
TEH (N.D. Cal. Dec. 12, 2000).

Here, the record reflects that the RO received the veteran's 
informal claim seeking service connection for diabetes 
mellitus no earlier than January 23, 2001.  The record 
reflects the veteran separated from service in March 1972.  
From 1972 to 1994 the record is silent with regard to any 
claim for VA benefits.  Through correspondence received in 
July 1995, the veteran sought service connection for tumors 
under the right arm (secondary to Agent Orange exposure), a 
back condition, dental/facial injury, and depression.  
Diabetes mellitus was not referenced.  

While VA and non-VA medical reports dated from March 1984 to 
February 1996 note Agent Orange exposure, not one of the 
reports mentions diabetes mellitus for the veteran.  In March 
and September 1996, the veteran again sought service 
connection for a skin disorder secondary to Agent Orange 
exposure, PTSD, and depression.  VA hospital and outpatient 
treatment reports and reports from the Vet Center dated from 
October 1996 to November 1997, note an increased glucose 
level but do not record a diagnosis of diabetes mellitus.  
The veteran's diabetes mellitus was initially noted in VA 
medical reports dated in February 1998.  Nonetheless, not one 
of the reports indicates that the disability was related to 
service, or that the veteran wished to pursue a claim of 
service connection for diabetes mellitus.

In January 1998, the RO received the veteran's informal claim 
seeking service connection for PTSD and eligibility for VA 
pension benefits.  The veteran also submitted an Improved 
Pension Eligibility Verification Reports report, in which he 
indicated that his health problems included a herniated disc, 
a heart disorder and hypertension, a leg disorder, and mental 
problems.  For this matter, the veteran asserts that his VA 
pension claim should have been a considered a claim for 
service connection for diabetes mellitus.  However, the Board 
finds that his argument is without merit.  At the outset, the 
Board acknowledges that VA regulation provides that a claim 
by a veteran for compensation may be considered to be a claim 
for pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a) (2001).  However, VA law and implementing 
regulation also clearly provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  The term "claim" is defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2001).  Any written communication which indicates an intent 
to apply for an identified benefit may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2001); Rodriguez v. 
West, 189 F.3d 1351, 1353 (Fed. Cir. 1999), cert. denied, 146 
L. Ed. 2d 219, 120 S. Ct. 1270 (2000); Mitscher v. West, 13 
Vet. App. 123, 127 (1999).  

Here, not one of the documents submitted in January 1998 
referenced diabetes mellitus.  At that time, the veteran 
neither indicated that he had diabetes mellitus nor that he 
wished to pursue a claim of service connection for the 
disease.  Without documentation establishing such intent and 
identifying the benefit sought, the requirements of Section 
3.155 were not met.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding while the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant and 
that an appellant must have asserted the claim expressly or 
impliedly).  

By written documentation received on January 23, 2001, the 
veteran indicated that he wanted to pursue a claim of 
entitlement to service connection for diabetes mellitus.  On 
April 5, 2001, the RO acknowledged receipt of the veteran's 
claim.  As January 23, 2001, is the earliest date of receipt 
of the veteran's claim, the criteria for the assignment of 
such effective date have been met.  

Finally, the Board is cognizant of the veteran's argument 
that his claim is subject to the provisions of Nehmer I and 
Nehmer II.  However, based on the facts of this case, 
applicable statutory and regulatory effective-date provisions 
and the holdings of Nehmer I and Nehmer II, there is no legal 
basis for assigning the veteran an effective date prior to 
January 23, 2001.  The effective date of benefits is the date 
on which VA received the claim that resulted in the grant of 
compensation.  Thus, the criteria for an effective date of 
January 23, 2001, and no earlier have been met.  To this 
extent only, the appeal is granted.


ORDER

An effective date of January 23, 2001, for the grant of 
service connection for diabetes mellitus is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

